ORDER

Larry Darnell Jones appeals a district court judgment that dismissed his civil rights action filed under 42 U.S.C. § 1983 in part and granted summary judgment for defendant in part. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. See Fed. R.App. P. 34(a).
Jones filed his complaint and an amended complaint in the district court alleging that the defendant prison regional medical director denied plaintiff his constitutional rights to access to the courts and to adequate medical treatment for serious medical needs. Plaintiff named defendant in his individual capacity in his original complaint, and sought $50,000,000 compensatory and punitive damages in his amended complaint. Defendant filed a motion for summary judgment with respect to plaintiffs original complaint, and moved that plaintiff be denied leave to file his amend*412ed complaint. The magistrate judge granted plaintiff leave to file his amended complaint. However, the magistrate judge recommended that plaintiff’s complaint as amended be dismissed in part for failure to state a claim upon which relief can be granted and that summary judgment for defendant be granted with respect to plaintiff’s remaining claims. Plaintiff filed objections, but the district court adopted the magistrate judge’s recommendation. Plaintiff filed a timely notice of appeal.
On appeal, plaintiff contends in a conclusory manner that the district court’s grant of summary judgment was improper and issued before he could conduct discovery. Defendant responds that plaintiff failed to specify the capacity in which he was suing defendant, and otherwise essentially contends that the district court’s judgment was proper.
Upon de novo review, see Allard v. Weitzman (In re DeLorean Motor Co.), 991 F.2d 1236, 1239-40 (6th Cir.1993); Brooks v. American Broad. Cos., 932 F.2d 495, 500 (6th Cir.1991), we affirm the judgment for the reasons stated in the magistrate judge’s report and recommendation filed May 24, 2000, and adopted by the district court in its order dated July 10, 2000. Further, it is noted that plaintiff’s claim on appeal that the district court’s grant of summary judgment was premature is unsupported and lacks merit.
Accordingly, the district court’s judgment is affirmed. See Rule 34(j)(2)(C), Rules of the Sixth Circuit.